DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to amendments filed on 12/14/2021.
Claims 1-20 remain pending.

Response to Arguments
Applicant’s amendments and remarks filed on 12/14/2021 have been fully considered and they are persuasive. A new grounds of rejection is presented below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US Patent Application Publication 2019/0289620; hereinafter Zhang).
Regarding claim 1 Zhang discloses a method for implementing network connection, applied to a base station, the method comprising:
receiving a connection resume request message sent by user equipment (UE) (paragraphs 0089, 0157; UE sends an uplink data packet which represents an initial radio resource control protocol message which may be an RRC Connection Resume Request);
detecting, according to the connection resume request message, that at least one rejection cause of rejecting connection resumption is met (paragraphs 0090-0093, 0158-0162; wherein the base station determines at least a rejection cause of rejecting a connection resumption); and
sending a connection resume reject message to the UE, wherein the connection resume reject message carries a cause value indicating the at least one rejection cause (paragraphs 0090-0093, 0158-0162; wherein the base station sends a reject message to the UE with a rejection reason).
Regarding claim 5 Zhang discloses a method for implementing network connection, applied to user equipment (UE), the method comprising:
sending a connection resume request message to a base station (paragraphs 0089, 0157; UE sends an uplink data packet which represents an initial radio resource control protocol message which may be an RRC Connection Resume Request);
receiving a connection resume reject message sent by the base station, wherein the connection resume reject message carries a cause value indicating a rejection cause (paragraphs 0090-0093, 0158-0162; wherein the base station sends a reject message to the UE with a rejection reason); and
performing a processing operation corresponding to the connection resume reject message (paragraphs 0158-0162; state transition may be performed, for example).
Regarding claim 13 Zhang discloses a base station (fig. 15), comprising:
a processor (fig. 15, paragraph 0198); and
a memory storing instructions executable by the processor, wherein the processor is configured to perform the method of claim 1 (paragraph 0198).
Regarding claim 14 Zhang discloses user equipment (UE) (fig. 19), comprising:
a processor (fig. 19, processor 1901); and
a memory storing instructions executable by the processor (fig. 19, memory 1902), wherein the processor is configured to:
send a connection resume request message to a base station (paragraphs 0089, 0157; UE sends an uplink data packet which represents an initial radio resource control protocol message which may be an RRC Connection Resume Request);
receive a connection resume reject message sent by the base station, wherein the connection resume reject message carries a cause value indicating a rejection cause that causes the base station to reject the connection resume request message (paragraphs 0090-0093, 0158-0162; wherein the base station sends a reject message to the UE with a rejection reason); and
perform a processing operation corresponding to the connection resume reject message (paragraphs 0158-0162; state transition may be performed, for example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6-12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kim et al. (US Patent Application Publication 2019/0246318; hereinafter Kim)
Regarding claim 2 Zhang discloses the method of claim 1. Zhang fails to explicitly disclose, however Kim, in the same field of endeavor, discloses wherein the at least one rejection cause comprises at least one of a first rejection cause, a second rejection cause, a third rejection cause, or a fourth rejection cause,
the first rejection cause represents a failure in integrity check on the connection resume request message (paragraphs 0208-0215; NAS integrity check; note that only one of the causes is required for the claim to be met due to the “comprises at least one of” language), the second rejection cause represents that a Radio Access Network based Notification Area (RNA) that the UE requests to access prohibits access by the UE, the third rejection cause represents a network overload, and the fourth rejection cause (Kim: paragraph 0008).
Regarding claim 3 the modified Zhang discloses the method of claim 2. Zhang fails to explicitly disclose, however Kim, in the same field of endeavor, discloses wherein the connection resume reject message further comprises a UE state indicated by the base station, the UE state being one of an idle state or an inactive state (paragraphs 0208-0220; idle state). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Zhang with the teachings of Kim, in order to achieve system optimization (Kim: paragraph 0008).
Regarding claim 4 the modified Zhang discloses the method of claim 2. Zhang fails to explicitly disclose, however Kim, in the same field of endeavor, discloses wherein the connection resume reject message further comprises at least one of a wait time indicated by the base station, a setting of a lowest reselection priority indicated by the base station, a priority of reselecting a respective frequency indicated by the base station, a redirection frequency indicated by the base station, a redirection cell indicated by the base station, or RNA information indicated by the base station (paragraphs 0258-0264, 0357; wait time indication; note that the claim language only requires one of the options to be met),
the wait time is a time elapse before the UE resends the connection resume request message to the base station, the setting comprises setting the lowest reselection (paragraphs 0258-0264, 0357; wait time timer). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Zhang with the teachings of Kim, in order to achieve system optimization (Kim: paragraph 0008).
Regarding claim 6 Zhang discloses the method of claim 5. Zhang fails to explicitly disclose, however Kim, in the same field of endeavor, discloses wherein the at least one rejection cause comprises at least one of a first rejection cause, a second rejection cause, a third rejection cause, or a fourth rejection cause,
the first rejection cause represents a failure in integrity check on the connection resume request message (paragraphs 0208-0215; NAS integrity check; note that only one of the causes is required for the claim to be met due to the “comprises at least one of” language), the second rejection cause represents that a Radio Access Network based Notification Area (RNA) that the UE requests to access prohibits access by the UE, the third rejection cause represents a network overload, and the fourth rejection cause represents a failure to acquire a UE context and the network overload. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date (Kim: paragraph 0008).
Regarding claim 7 Zhang discloses the method of claim 6. Zhang fails to explicitly disclose, however Kim, in the same field of endeavor, discloses wherein the connection resume reject message further comprises a UE state indicated by the base station, the UE state being one of an idle state or an inactive state (paragraphs 0208-0220; idle state), and the performing a processing operation corresponding to the connection resume reject message comprises: adjusting a current state of the UE to be the UE state indicated by the base station (paragraphs 0158-0162; UE switches states). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Zhang with the teachings of Kim, in order to achieve system optimization (Kim: paragraph 0008).
Regarding claim 8 Zhang discloses the method of claim 6. Zhang fails to explicitly disclose, however Kim, in the same field of endeavor, discloses wherein the rejection cause comprises at least one of the first rejection cause or the fourth rejection cause (paragraphs 0208-0215; NAS integrity check), and the performing a processing operation corresponding to the connection resume reject message comprises: adjusting a current state of the UE to be an idle state (paragraphs 0164, 0199; UE switches states). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Zhang with the teachings of Kim, in order to achieve system optimization (Kim: paragraph 0008).
Regarding claim 9 Zhang discloses the method of claim 7. Zhang fails to explicitly disclose, however Kim, in the same field of endeavor, discloses wherein the (paragraphs 0229-0230, 0288-0289; new tracking area), and the performing a processing operation corresponding to the connection resume reject message comprises: saving the RNA information, and excluding the cell or area indicated by the base station from cell reselection (paragraphs 0229-0230, 0288-0289; the new TA). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Zhang with the teachings of Kim, in order to achieve system optimization (Kim: paragraph 0008).
Regarding claim 10 Zhang discloses the method of claim 7. Zhang does not explicitly disclose, but Kim in the same field of endeavor, discloses wherein the connection resume reject message further comprises a wait time indicated by the base station (paragraphs 0258-0264, 0357; wait time timer), the wait time being a time elapse before the UE resends the connection resume request message to the base station, and the performing a processing operation corresponding to the connection resume reject message comprises: resending the connection resume request message to the base station after expiration of the wait time indicated by the base station (paragraphs 0258-0264, 0357-0360; wherein a context timer is set, and upon a rejection, the timer value is used for retransmission). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Zhang with the teachings of Kim, in order to achieve system optimization (Kim: paragraph 0008).
Regarding claim 11 Zhang discloses the method of claim 5. Zhang does not explicitly disclose, but Kim in the same field of endeavor, discloses wherein the performing a processing operation corresponding to the connection resume reject message comprises: in response to at least one of a failure in integrity check on the connection resume reject message or a failure to decrypt the connection resume reject message, deleting the connection resume reject message, and maintaining an inactive state as a current state of the UE (paragraphs 0208-0220; wherein, upon integrity check fail, and the UE may be indicated to remain idle as a way to manage the error). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Zhang with the teachings of Kim, in order to achieve system optimization (Kim: paragraph 0008).
Regarding claim 12 Zhang discloses the method of claim 7. Zhang fails to explicitly disclose, however Kim, in the same field of endeavor, discloses wherein the performing a processing operation corresponding to the connection resume reject message further comprises: after adjusting the current state to the idle state, sending a notification to a local Non-Access Stratum (NAS), wherein the notification comprises the cause value indicating the rejection cause, and that the current state is the idle state (paragraphs 0208-0220; NAS process). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Zhang with the teachings of Kim, in order to achieve system optimization (Kim: paragraph 0008).
Regarding claim 15 Zhang discloses the UE of claim 14. Zhang fails to explicitly disclose, however Kim, in the same field of endeavor, discloses wherein the at least one 
the first rejection cause represents a failure in integrity check on the connection resume request message (paragraphs 0208-0215; NAS integrity check; note that only one of the causes is required for the claim to be met due to the “comprises at least one of” language), the second rejection cause represents that a Radio Access Network based Notification Area (RNA) that the UE requests to access prohibits access by the UE, the third rejection cause represents a network overload, and the fourth rejection cause represents a failure to acquire a UE context and the network overload. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Zhang with the teachings of Kim, in order to achieve system optimization (Kim: paragraph 0008).
Regarding claim 16 Zhang discloses the UE of claim 15. Zhang fails to explicitly disclose, however Kim, in the same field of endeavor, discloses wherein the connection resume reject message further comprises a UE state indicated by the base station, the UE state being one of an idle state or an inactive state (paragraphs 0208-0220; idle state), and the processor is further configured to adjust a current state of the UE to be the UE state indicated by the base station (paragraphs 0158-0162; UE switches states). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Zhang with the teachings of Kim, in order to achieve system optimization (Kim: paragraph 0008).
Regarding claim 17 Zhang discloses the UE of claim 15. Zhang fails to explicitly disclose, however Kim, in the same field of endeavor, discloses wherein the rejection (paragraphs 0208-0215; NAS integrity check; note that only one of the causes is required for the claim to be met due to the “comprises at least one of” language), and the processor is further configured to adjust a current state of the UE to be an idle state (paragraphs 0158-0162; UE switches states). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Zhang with the teachings of Kim, in order to achieve system optimization (Kim: paragraph 0008).
Regarding claim 18 Zhang discloses the UE of claim 16. Zhang fails to explicitly disclose, however Kim, in the same field of endeavor, discloses wherein the connection resume reject message further comprises RNA information indicated by the base station, the RNA information comprising a cell or area indicated by the base station (paragraphs 0229-0230, 0288-0289; new tracking area), and the processor is further configured to save the RNA information, and exclude the cell or area indicated by the base station from cell reselection (paragraphs 0229-0230, 0288-0289; new tracking area). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Zhang with the teachings of Kim, in order to achieve system optimization (Kim: paragraph 0008).
Regarding claim 19 Zhang discloses the UE of claim 16. Zhang does not explicitly disclose, but Kim in the same field of endeavor, discloses wherein the connection resume reject message further comprises a wait time indicated by the base station, the wait time being a time elapse before the UE resends the connection resume request message to the base station, and the processor is further configured to resend the (paragraphs 0258-0264, 0357-0360; wherein a context timer is set, and upon a rejection, the timer value is used for retransmission). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Zhang with the teachings of Kim, in order to achieve system optimization (Kim: paragraph 0008).
Regarding claim 20 Zhang discloses the UE of claim 17. Zhang does not explicitly disclose, but Kim in the same field of endeavor, discloses wherein the processor is further configured to, in response to at least one of a failure in integrity check on the connection resume reject message or a failure to decrypt the connection resume reject message, delete the connection resume reject message, and maintain an inactive state as a current state of the UE (paragraphs 0208-0220; wherein, upon integrity check fail, and the UE may be indicated to remain idle as a way to manage the error). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Zhang with the teachings of Kim, in order to achieve system optimization (Kim: paragraph 0008).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2019/0320485 to Kim et al. – that discloses a method may comprise the steps of: acquiring, by an access stratum (AS) layer of a wireless device, at least one 
USPGPUB 2019/0246318 to Kim et al. – that discloses an RRC layer configures the UE according to an RRC Connection Resume procedure based on stored UE AS context and an RRC configuration received from the E-UTRAN. The RRC Connection Resume procedure activates security again and reestablishes an SRB(s) and a DRB(s). The resume request of the RRC connection includes a resume identifier (resumeIdentity).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466

/JAE Y LEE/Primary Examiner, Art Unit 2466